Citation Nr: 1603163	
Decision Date: 02/01/16    Archive Date: 02/11/16

DOCKET NO.  09-18 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Los Angeles, California


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD), prior to August 5, 2011.

2.  Entitlement to a rating in excess of 50 percent for PTSD, from August 5, 2011.

3.  Entitlement to service connection for an acquired psychiatric disorder other than PTSD, to include delusional disorder and schizophrenia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

H. Papavizas, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1967 to September 1969.

This appeal to the Board of Veterans' Appeals (Board) arose from July 2005 and February 2007 rating decisions. 

In the July 2005 rating decision, the RO denied service connection for schizophrenia and denied an increased (compensable) rating for left ear hearing loss.  In April 2005, the Veteran filed a notice of disagreement (NOD) as to the claim for an increased rating for left ear hearing loss and the claim for service connection for schizophrenia.  A statement of the case (SOC) was issued in February 2007.  Later that month, the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals).  Supplemental SOCs (SSOC) were issued in June 2009 and December 2011.

In the February 2007 rating decision, the RO granted service connection for PTSD and assigned an initial 30 percent disability rating, effective January 25, 2005.  In March 2007, the Veteran filed an NOD as to the rating assigned for PTSD.  An SOC was issued in April 2009, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals ) in May 2009.  In an August 2011 SSOC, the RO partially granted the Veteran's claim for a higher rating for PTSD, awarding a  50 percent rating, effective August 5, 2011.

In June 2012, the Veteran testified during a hearing before the undersigned Veterans Law Judge at the RO.  A transcript of that hearing is of record.

In August 2014, the Board expanded the claim adjudicated as one for service connection for schizophrenia as one for any acquired psychiatric disorder other than PTSD (consistent with Clemons v. Shinseki, 23 Vet. App. 1 (2009)), and well as recharacterized the claim involving evaluation of PTSD as separate claims reflecting the staged ratings assigned for that disability (as reflected on the title page).  At that time, the Board denied a compensable rating for left ear hearing loss and remanded the remaining claims on appeal for further development.

This appeal is now being processed utilizing Veterans Benefits Management System (VBMS), a paperless, electronic claims processing system.  



FINDINGS OF FACT

1.  In a November 2014 rating decision, the agency of original jurisdiction (AOJ) granted service connection for delusional disorder secondary to PTSD and assigned a 100 percent, disability rating, effective August 10, 2013.

2.  Prior to the promulgation of a decision in the appeal, in a December 2014 statement, the Veteran, through his representative, withdrew from appeal the remaining claims for ratings in excess of 30 percent prior to August 5, 2011, and in excess of 50 percent from that date up to August 10, 2013, for PTSD.


CONCLUSIONS OF LAW

1.  As the November 2014 award of service connection for delusional disorder secondary to PTSD represents a grant of the benefit sought on appeal with respect to the claim for service connection for an acquired psychiatric disorder other than PTSD, there remains no case or controversy over this issue affecting the provision of benefits by VA over which the Board may exercise jurisdiction.  38 U.S.C.A. §§ 511, 5107, 7104 (West 2014); 38 C.F.R. §§ 19.4, 19.5, 20.101 (2015).

2.  The criteria are met for withdrawal of the appeal with respect to claims for ratings in excess of 30 percent prior to August 5, 2011, and in excess of 50 from that date (now, up to August 10, 2013), for PTSD.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Secretary shall decide all questions of law and fact necessary to a decision by the Secretary under a law that affects the provision of benefits by the Secretary to veterans or the dependents or survivors of veterans.  38 U.S.C.A. § 511(a); 38 C.F.R. § 20.101(a). 

One of the principal functions of the Board is to make determinations of appellate jurisdiction.  38 C.F.R. § 19.4.  The Board may address questions pertaining to its jurisdictional authority to review a particular case or issue.  38 C.F.R. § 20.101(d).

Although the Veteran perfected an appeal to the Board with respect to the July 2005 denial of schizophrenia (which the Board later expanded as one for service connection for an acquired psychiatric disorder other than PTSD, to include delusional disorder and schizophrenia), in a subsequent, November 2014 rating decision, the AOJ granted service connection for delusional disorder secondary to PTSD, assigning a 100 percent disability rating, effective August 10, 2013.  Under these circumstances, the Board finds that the service connection claim for acquired psychiatric disorder other than PTSD, which was formerly in appellate status prior to November 2014, has been granted by the decision of a lower adjudicative body, fully resolving the Veteran's appeal as to this matter. 

Additionally, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105.An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative. 38 C.F.R. § 20.204.  

In December 2014, following the receipt of notice of above-noted award, and prior to the promulgation of a decision in the appeal, the Veteran, through his representative, withdrew from appeal the remaining claims for ratings in excess of 30 percent prior to August 5, 2011, and in excess of 50 percent from that date (now, up to August 10, 2013), for PTSD.  Hence, with respect to these matters, there is no longer any case or controversy pending before the Board as contemplated by 38 U.S.C.A. §§ 7104, 7105, and 38 C.F.R. § 19.4 .

In the absence of any justiciable question with respect to any of the matters referenced above, the appeal as to each of these matters must be dismissed.


ORDER

The appeal as to the claim for service connection for an acquired psychiatric disorder other than PTSD, to include delusional disorder and schizophrenia, is dismissed.

The appeal as to the claim for a rating in excess of 30 percent for PTSD, prior to August 5, 2011, is dismissed.

The appeal as to the claim for a rating in excess of 50 percent for PTSD, from August 5, 2011 up to August 10, 2013, is dismissed.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


